 

ADVANCE AND RESIDUAL PURCHASE AGREEMENT

 

This Advance and Residual Purchase Agreement (this “Agreement”), dated J u l y
30, 2018, is between Unified Portfolio Acquisitions, LLC, a Florida limited
liability company whose principal address is 3363 NE 163rd Street, Suite 705,
North Miami Beach, Florida 33160 (“Purchaser”), and Universal Partners, LLC as
successor in interest to Universal Payment Solutions, LLC, with offices at 12534
Valley View St, Suite 329, Garden Grove, CA 92845 (“Universal”) and Payment
Club, LLC , a Delaware limited liability company having 

address at 12534 Valley View St, STE 329, Garden Grove CA 9284 (“PC”). Universal
and PC are collectively referred to as, the “Seller”.

 

 

 

A.

Universal is the assignee of all rights and obligations under that certain ISO
Card Processing Agreement-Mid Incentive Program dated March 20, 2012 (together
with all amendments and modifications, hereafter the “Universal Marketing
Agreement”) entered into between Universal Payment Solutions, LLC and Unified
Payments, LLC (“Servicer”). Under the Universal Marketing Agreement, Universal,
in its capacity as duly authorized assignee aforesaid, acquired the right to
receive compensation from Servicer (“Universal Residuals”).

 

 

B.

PC will prior to executing this Agreement, enter into ISO Card Processing
Agreement - Mid Incentive Program with Servicer (the “PC Marketing Agreement”).
Under the P C Marketing Agreement, PC has the right to receive compensation from
Servicer (“PC Residuals”).

 

 

C.

In contemplation of and as incentive for additional business to be generated by
Universal as set forth in a Second Amendment to Universal Marketing Agreement to
be signed at the time of signing this Agreement, and in contemplation of and as
incentive for new business to be generated by PC as set forth in the PC
Marketing Agreement, Purchaser has agreed to advance to Seller the “Advance
Amount” amount referenced herein;

 

 

D.

Purchaser desires to buy, and Seller desires to sell, $90,000 – per month of
Residuals that Seller is entitled to under the Universal Marketing Agreement,
the PC Marketing Agreement and any additional marketing agreements that Seller
may have in place under the terms set forth below. (The Universal Marketing
Agreement and the PC Marketing Agreement are collectively hereafter referred to
as the “Combined Marketing Agreements”).

 

 

E.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

 

I.

Advance to Seller; Purchase and Sale Of Residuals

 

1.1. Advance to Seller. Subject to the terms and conditions of this Agreement
and in contemplation of and as incentive for the new business and additional
business to be generated by Seller under the Combined Marketing Agreements,
Purchaser shall pay to Seller the sum of $2,700,000 – (Two Million Seven Hundred
Thousand Dollars) – (the “Advance Amount”). The Advance Amount shall be paid as
follows:

 

(i)     On July 30, 2018, Purchaser shall pay to Seller the sum of $1,260,000 –
(One Million Two Hundred Sixty Thousand Dollars);

(ii)     ) On August 30, 2018, Purchaser shall pay to Seller the sum of
$1,260,000 – (One Million Two Hundred Sixty Thousand Dollars);

(iii)     On November 30, 2018, Purchaser shall pay to Seller the sum of $90,000
– (Ninety Thousand Dollars); and

(iv)     On February 28, 2019 Purchaser shall pay to Seller a final sum of
$90,000 – (Ninety Thousand Dollars);

 

The Advance Amount shall be secured by Seller and repaid to Purchaser as
follows:

 

 

(a)

Each and every month commencing from July 1, 2018 (the “Effective Date”) and for
a period of 24 months thereafter, terminating on June 30 , 2020 (the “Advance
Period”), Seller hereby irrevocably grants to Purchaser all right, title and
interest to the following amounts of Residuals due to Seller (collectively the
“Advance Repayment Sum”), whether under the Combined Marketing Agreements or any
other agreement pursuant to which Seller is entitled to Residuals:

 

(i)

For the period of July 2018, the sum of $45,000- payable in August 2018 when
Seller typically receives its prior months Residuals; and

 

(ii)

For the period of August 2018, the sum of $90,000- payable in September 2018
when Seller typically receives its prior months Residuals.

 

(iii)

For each and every succeeding month throughout the Advance Period Seller shall
pay to Purchaser the sum of $90,000.

Seller agrees that Purchaser is hereby authorized and instructed to deduct the
Advance Repayment Sum from any and all Residuals due to Seller that are under
the Purchaser’s or any of its affiliated entities control by virtue of the
Combined Marketing Agreements.

 

 

(b)

As further security for all obligations under this Agreement, Seller hereby
grants, pledges, conveys and assigns to Purchaser continuing security interests
in the following property, wherever located, whether Seller’s interest therein
be as owner, co-owner, lessee, consignee, secured party or otherwise: all
personal property, tangible and intangible, of Seller, now owned and existing or
hereafter acquired or arising, including, without limitation: (a) Accounts; (b)
Inventory; (c) General Intangibles; (d) Documents; (e) Instruments; (f)
Equipment; (g) all cash, and all demand, time, savings, passbook or like account
maintained by Seller with a bank, savings and loan association, credit union or
like organization, and any other monies; (h) all books and records (including,
without limitation, customer lists, credit files, computer programs, printouts
and other computer materials and records) of Seller pertaining to any of the
property described in clauses

(a) through (g); (i) all additions, accessions, accessories, and replacements of
any of the property described in clauses (a) through (h); and (j) all Proceeds
of all or any of the types or items of property described in clauses (a) through
(i). (All of the foregoing- described property is referred to herein
collectively as the "Collateral.") As used herein, the term: (i) "Accounts"
means all rights to payment for goods sold or leased or for services rendered
which is not evidenced by an instrument or chattel paper (including the right to
receive payments under the Marketing Agreement or other processing agreements to
which Seller is a party, whether or not it has been earned by performance, now
owned or hereafter acquired by Seller, and shall also mean and include all
accounts receivable, contract rights, book debts, notes, drafts and other
obligations or indebtedness owing to Seller arising from the sale, lease or
exchange of goods or other property by it and/or the performance of services by
it and all of Seller's rights in, to and under all purchase orders for goods,
services or other property, and all of Seller's rights to any goods, services or
other property represented by any of the foregoing (including returned or
repossessed goods and unpaid sellers' rights of rescission, replevin,
reclamation and rights to stoppage in transit), in each case whether now in
existence or hereafter arising or acquired including, without limitation, the
right to receive the proceeds of said purchase orders and contracts and all
collateral security and guarantees of any kind given by any person with respect
to any of the foregoing, and the term "Account" means any of the Accounts;

(ii)     "Documents" means all "documents" (as defined in the UCC) or other
receipts covering,
evidencing     or     representing     goods,     now     owned     or     hereafter     acquired     by     Seller;

(iii)     "Equipment" means all goods and property of Seller as constitutes
"equipment" (as defined in the UCC) now owned or hereafter acquired by Seller,
including without limitation all motor vehicles, trucks and trailers; (iv)
"General Intangibles" means all "general intangibles" (as defined in the UCC)
now owned or hereafter acquired by Seller, including, without limitation, (A)
all obligations or indebtedness owing to Seller (other

than Accounts) from whatever source arising, (B) all patent licenses, patents,
trademark licenses, trademarks, rights in intellectual property, goodwill, trade
names, service marks, trade secrets, copyrights, permits and licenses, (C) all
rights or claims in respect of refunds for taxes paid, and (D) all rights in
respect of any pension plan or similar arrangement maintained for employees of
Seller; (v) "Instruments" means all "instruments", "chattel paper" or "letters
of credit" (each as defined in the UCC), now owned or hereafter acquired by
Seller; (vi) "Inventory" means all "inventory" (as defined in the UCC), now
owned or hereafter acquired by Seller, wherever located, and shall also mean and
include, without limitation, all raw materials and other materials and supplies,
work-in-process and finished goods and any products made or processed therefrom
and all substances, if any, commingled therewith or added thereto; and (vii)
"Proceeds" means all "proceeds" (as defined in the UCC) of Accounts, Documents,
Equipment, General Intangibles, Instruments or Inventory, including insurance
proceeds and proceeds of all warranty and tort claims, and all Accounts,
Documents, Equipment, General Intangibles, Instruments and Inventory arising
from or received by Seller in connection with the sale or disposition thereof.

 

1.2     Purchase and Sale of Residuals. At the end of the Advance Period (the
“Transfer Date”), the Purchaser and Seller shall create a new static portfolio
pool of mutually agreed residual income from Seller ISO Codes comprising
merchant accounts boarded by Seller under the Combined Marketing Agreements that
on the Transfer are generating at least $120,000 - per month in net residual
income (the “Portfolio Residuals”). “Net residual income” shall mean income
derived from all merchant accounts in the Portfolio Residuals pool less any
payments to third party agents (“down- lines”) and less any other payments
related to the generation of the residual income. From and after the Transfer
Date, Purchaser and Seller shall share/split the Portfolio Residuals in the
following ratios: 80% to Purchaser and 20% to Seller. The said Portfolio
Residuals share/split shall remain unchanged and continue to apply despite any
attrition of merchant accounts or income derived therefrom.

 

 

1.3

Account Management; Non-Assumption of Liabilities. Purchaser will not assume any
liabilities, obligations, expenses, or commitments of Seller of any kind,
whether accrued,

 

 

absolute, contingent and regardless of if incurred by Seller prior to or
subsequent to the Transfer Date. Furthermore, Purchaser shall not assume any
liability or obligation arising from any transaction by any merchant or consumer
or otherwise. Seller shall at all times be solely responsible for ongoing
merchant management whether prior to or subsequent to the Transfer Date and
shall be liable for chargebacks and other amounts for transactions by merchants
forming part of the Portfolio Residuals whenever same may have occurred.

 

 

1.4

Seller Guarantee. As further consideration for the amounts paid by Purchaser,
Seller hereby provides Purchaser with the following attrition guarantee.
Notwithstanding anything to contrary contained in this Agreement, if at any time
during the Advance Period there is any reduction in the Advance Repayment Sum
due to insufficient revenue generated from the Combined Marketing Agreements or
otherwise, Seller hereby authorizes and directs Purchaser, to make up any
shortfall from any and all amounts otherwise being held by Purchaser or its
affiliated entities on behalf of Seller or its affiliated entities including but
not limited to the right to offset shortfalls from amounts otherwise due to
Seller from the Portfolio Residuals.

 

1.5     Instruments of Conveyance and Transfer. Seller is delivering to
Purchaser on the date of this Agreement, such assignments and other instruments
of transfer as are necessary to convey all rights and interest in the Advance
Repayment Sum during the Advance Period and thereafter such assignments and
other instruments of transfer as are necessary to convey and vest in Purchaser
80% of Seller’s rights, title and interest in, to and under the Portfolio
Residuals including, without limitation, all monies due and to become due there
under, and all amounts received or to be received with respect thereto and all
proceeds thereof, free and clear of all liens, claims, security interests and
encumbrances of any kind.

 

 

1.6

Intention of the Parties. Notwithstanding anything to the contrary in this
Agreement or any instruments, certificates, financing or continuation
statements, or other documents executed and delivered in connection herewith, on
and after the Transfer Date, Purchaser s h a l l ow n a n 80% interest in the
Portfolio Residuals and Seller shall ow n a 2 0 % interest in and to the
Portfolio Residuals. It is the intention of the parties hereto that the purchase
of Portfolio Residuals made hereunder shall constitute a “sale of accounts,” as
such term is used in Article 9 of the UCC, which sales are absolute and
irrevocable and provide the Purchaser with the full benefits of a 80 % ownership
interest therein. Seller shall be liable to Purchaser for all representations,
warranties and covenants made by Seller pursuant to the terms of this Agreement.
Upon the request of Purchaser, Seller shall execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or reasonably appropriate to
perfect and maintain the perfection of Purchaser’s 80% ownership interest in the
Portfolio Residuals.

 

 

II.

Covenants

 

2.1.     Covenants. Seller hereby covenants that, during the term of this
Agreement:

 

(a)     Seller agrees with effect from the date of this Agreement to indicate on
its internal records Purchasers rights to the Advance Repayment Sum during the
Advance Period and with effect from the Transfer Date that 80% of the Portfolio
Residuals have been sold to, and are the property of, Purchaser;

 

(b)     all representations and warranties previously made to Purchaser and
contained herein shall remain true and correct;

 

(c)     Seller shall not, directly or indirectly (i) provide credit card
authorization, settlement or related services to any of the merchants forming
part of the Portfolio Residuals except as contemplated herein, (ii) interfere
with, disrupt or attempt to disrupt any past, present or prospective business
relationship, contractual or otherwise, related to or arising from the merchants
forming part of the Portfolio Residuals , between Servicer or Processor and any
merchants forming part of the Portfolio Residuals , or (iii) For a period of 50
months beginning as of termination of the Advance Period, directly or indirectly
solicit or endeavor to solicit, obtain, provide services to or otherwise
interfere with any of the merchants forming part of the Portfolio Residuals -
whether by causing or seeking to cause any such merchant or third party to
terminate, modify, or reduce the amount or nature of the business it does with
Purchaser. Seller acknowledges that any violation by Seller of this non-solicit
provision will cause irreparable harm to Purchaser and Seller shall have 30 days
after notification from Purchaser advising of a solicitation event to replace
the solicited merchant using the Selection Criteria with a new merchant of equal
or greater value to Purchaser failing which Purchaser shall a penalty of $3,000
per solicited merchant to Purchaser and hereby authorizes Purchaser to deduct
such amounts from Seller Residuals.

 

(d)     Seller, together with its successors in interest and assigns, will not
at any time, directly or indirectly, use, communicate, or disclose to any
individual or entity any knowledge or information regarding any matters relating
to this Agreement, Purchaser or the merchants forming part of the Portfolio
Residuals, including but not limited to copies or originals of any information
supplied to Purchaser. If Seller is required, by interrogatories, subpoenas, or
otherwise, to disclose such information, Seller will immediately provide
Purchaser with notice of such request so that Purchaser may seek an appropriate
protective order or waive compliance with this Section; and

 

(e)     Seller will not seek additional processing or bank relationships for
merchant processing other than its existing relationships as defined in its
current Co m b i n e d Marketing Agreement without the express written consent
of Purchaser. Seller shall notify Purchaser in writing, promptly upon learning
thereof of any litigation commenced against Seller that may have a material
adverse effect on the business, assets, operations, prospects or financial or
other condition of Seller;

 

 

(f)

Seller shall comply with the material terms and conditions of the Combined
Marketing Agreements and any amendment(s) thereto.

 

 

(g)

Seller shall not sell, lease, assign, transfer or otherwise dispose of any of
Seller's rights, title or interests in and to the Portfolio Residuals and the
merchants associated therewith or create or permit any lien upon any part of the
Portfolio Residuals and the merchants associated therewith.

 

 

III.

Representations And Warranties

 

Seller represents, warrants and covenants the following to Purchaser, and any
successor or assignee of Purchaser, with the knowledge that Purchaser is relying
on such representations, warranties and covenants in entering into this
Agreement:

 

 

a.

Authorization. Seller has full power and authority to enter into this

 

Agreement, sell the stated ownership interest in the Portfolio Residuals and the
merchants associated therewith and carry out the terms and provisions of this
Agreement. Seller may lawfully sell, transfer and assign the sell the stated
ownership interest in the Portfolio Residuals to Purchaser without affecting the
obligations of the Processor under the Combined Marketing Agreements. This
Agreement, when executed and delivered, will constitute the legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms.

 

b.     No Violation. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated by this Agreement: (i) would
require the consent of any other party to, constitute a breach of, or result in
the creation or imposition of any lien upon the Portfolio Residuals and the
merchants associated therewith, any agreement to which Seller is a party; or
(ii) will violate any law or ruling of any court or governmental authority to
which Seller is subject.

 

 

c.

Consents and Approvals. No consent or approval of any governmental authority,
any m e r c h a n t f o r m i n g p a r t o f t h e Portfolio or any other party
is required to be made or obtained by Seller in connection with the performance
of this Agreement by Seller. All parties in the Combined Marketing Agreements
consent to the assignment of the stated ownership interest in the Portfolio
Residuals to Purchaser.

 

 

d.

No Undisclosed Liabilities. Seller has no material liabilities or obligations of
any nature, absolute, accrued, contingent or otherwise, that adversely impact
the P ortfolio Residuals and the merchants associated therewith.

 

 

e.

Litigation. There is no action, proceeding or investigation pending or
threatened against Seller or any merchant that is associated with the Portfolio

Residuals that (i) would involve the said merchants and Seller or Purchaser, or
(ii) may impact Purchaser’s right to the Residuals.

 

 

f.

Portfolio Residuals Merchants. All information disclosed to Purchaser in this
Agreement or otherwise provided to Purchaser is entirely accurate and complete.
Seller has not received any notice of default or termination from any merchant
associated with the Portfolio Residuals, nor does Seller know of any bankruptcy
of any of said merchants. Seller has complied, and will continue to comply, in
all material respects with the provisions of the Combined Marketing Agreements.
Seller has complied, and will continue to comply, with all applicable laws,
regulations and industry standards in connection with the operation of its
business as it relates to the merchant associated with the Portfolio Residuals.
Seller has good title to the Portfolio Residuals, free and clear of all liens,
claims, security interests and encumbrances of any kind.

 

 

g.

Disclosure. No representation or warranty by Seller contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements in this Agreement not misleading. There is no fact or
development known to Seller which adversely affects, or which might in the
future adversely affect, the merchants associated with the Portfolio Residuals.
All documents and information, in whatever form, provided to Purchaser by Seller
are complete and correct versions of the documents and information they purport
to represent.

 

 

 

h.

Brokerage Fees. Seller has not incurred any obligation or liability, contingent
or otherwise, for brokerage or finders’ fees or agents’ commissions or other
like payment in connection with this Agreement or the transactions contemplated
by this Agreement.

 

i.     No Third Parties. Seller does not have any agreements or commitments to
or with any person or entity, including an independent sales organization or
trade association, which would give rise to any valid claim against Purchaser.
No third party, including but not limited to any sales agent, independent sales
organization or trade association, has any claim to a proprietary or economic
interest in any merchant associated with the Portfolio Residuals or with the
revenue derived therefrom. Seller has paid in full, and will be liable for, all
amounts due to any third party in respect of the merchant associated with the
Portfolio Residuals or any transaction relating to the said merchants.

 

j.     Commercial Purposes. The transactions contemplated herein are for
commercial purposes only, and not for personal, family or household purposes.

 

 

IV.

Delivery Of Documents

 

On the Closing Date, Seller shall deliver to Purchaser the following documents:

 

a.     Bill of Sale. A bill of sale and such other documents reasonably
satisfactory to Purchaser and its counsel, as shall be necessary to vest 80% of
Seller’s rights and interest in, and title to, the Portfolio Residuals in
Purchaser on the Transfer Date;

 

 

b.

Residuals. Purchaser shall have an irrevocable right to receive the Advance

R payment Sum with effect from the Effective Date for the Advance Period and an
80% ownership interest in the Portfolio Residuals

with effect from the Transfer Date;

 

c.     Documents. Copies of documents, computer files, and computer printouts
requested by Purchaser related to the Portfolio Residuals and merchants
associated therewith/

 

 

V.

Indemnification

 

From and after the Effective Date, Seller shall indemnify Purchaser and hold
Purchaser harmless from and against all liabilities, losses, costs or expenses
that Purchaser may suffer, incur or sustain to the extent arising out of any
breach of any covenant, representation or warranty made by Seller under this
Agreement or the transactions contemplated by this Agreement.

 

 

VI.

Miscellaneous

 

 

a.

Amendments. This Agreement may be modified or amended only by an instrument in
writing and signed by all the parties hereto. Any waiver of the terms and
conditions of

 

 

this Agreement must be in writing and signed by all the parties hereto and any
such waiver shall not be construed as a waiver of any other terms and conditions
of this Agreement. A waiver by either party as to any particular breach shall
not constitute or be considered as a waiver of any similar or other breach or
default thereafter.

 

 

b.

Waivers. A waiver of a breach of any term of this Agreement will not be
considered a waiver of a further breach of the same term or a waiver of a breach
of any other term or a waiver of Purchaser’s right to declare a default.

 

c.     Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been given if sent via
telecopy with confirmed receipt or sent via overnight delivery service to the
Parties at the addresses set forth in the first paragraph of this Agreement or
to such other person or address as either party shall furnish the other party in
writing.

 

d.     Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns. Seller may
not assign this Agreement or any of Seller’s rights, interests or obligations
arising out of this Agreement without the prior written consent of Purchaser.

 

e.     Governing Law and Venue. This contract, the entire relationship of the
parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of Florida,
without giving effect to its choice of laws principles.

f.     Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

i. Headings. The headings contained in this Agreement are inserted for
convenience only and shall not constitute a part of the Agreement. This
Agreement is the mutual product of the parties, and each provision has been
subject to the mutual consultation and negotiation of each of the parties, and
shall not be construed for or against any party.

 

j.     Severability. If any provision of this Agreement shall be found to be
illegal, invalid, or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions shall remain in full force
and effect. Any provision of this Agreement held illegal, invalid, or
unenforceable shall remain in full force and effect to the extent not so held.
In lieu of the provision held illegal, invalid, or unenforceable, there shall be
automatically added as part of this Agreement a provision as similar in its
terms to such invalid provision as may be possible and may be legal, valid and
enforceable.

 

k.     Entire Agreement. This Agreement and other documents referred to herein
which form a part of this Agreement, embody the entire agreement of the parties
regarding the subject matter contained in it. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

 

 

SELLER:

 

UNIVERSAL PARTNERS, LLC.

 

 

 

[ex_139586img002.jpg]

 

 

 

By:                                               

 

 

                                                               
 Date: 07/30/2018

 

 

 

 

 

PURCHASER:

 

 

 

 

 

UNIFIED PORTFOLIO ACQUISITIONS, LLC.

 

 

 

 

[firersig.jpg]

 

By:           

 

 

Oleg Firer, CEO